



Exhibit 10.3




RETIREMENT AGREEMENT




This Retirement Agreement (“Agreement”) is made and entered into as of the 5th
day of September, 2019, by and between Highwoods Properties, Inc., a Maryland
corporation (“Highwoods” or the “Company”), and Edward J. Fritsch, an at-will
employee of the Company (“Employee”).
WHEREAS, the effective date of Employee’s retirement from employment with
Highwoods is September 1, 2019 (the “Retirement Date”); and
WHEREAS, Employee and Highwoods wish to set forth the terms and conditions of
Employee’s retirement from employment, as well as resolve any disputes and
claims which Employee could potentially have arising from the employment of
Employee by Highwoods and the ending of that employment; and
WHEREAS, Employee and Highwoods wish to provide for Employee’s ability to
perform his nonprofit civic activities after retirement with the reasonable
administrative support of Highwoods.
NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, Employee and Highwoods agree as follows:
1.    Highwoods’ Agreements:
(a)    Employee shall receive earned but unpaid pay through the Retirement Date,
along with payment for any accrued but unused vacation, less applicable
deductions and withholdings, payable on the next regularly scheduled bi-weekly
pay date following the Retirement Date. Highwoods will continue Employee’s
health insurance benefits through the Retirement Date. In addition, subject to
Employee’s continuing compliance with his agreements under Section 2 of this
Agreement, Highwoods acknowledges and confirms that Employee is eligible for
benefits under the Company’s Retirement Plan, which was adopted and became
effective as of March 1, 2006. Without limitation of the foregoing, subject to
Employee’s continuing compliance with his agreements under Section 2 of this
Agreement, (i) the Exercisability Benefit shall apply to all Stock Options held
by Employee as of the Retirement Date and (ii) the Vesting Benefit shall apply
to all shares of Time-Based Restricted Stock and Performance-Based Restricted
Stock held by Employee as of the Retirement Date. Highwoods further acknowledges
that the Committee has provided Consent to a waiver by Highwoods of the
requirement that Employee provide a Notice of Intent to Retire at least 12
calendar months prior to the Retirement Date. Capitalized terms used but not
defined herein shall have the meaning set forth in the Retirement Plan.
(b)    (i)    If Employee timely elects and timely submits all necessary
paperwork to the appropriate entity for continuing healthcare coverage through
COBRA, Highwoods shall cover the cost of such COBRA coverage from the Retirement
Date through March 1, 2021 for Employee, Employee’s spouse, and each of
Employee’s dependents unless and until any such dependent’s 26th birthday. It is
and shall remain Employee’s obligation to timely elect and timely submit all
necessary paperwork to the appropriate entity for the COBRA coverage. Highwoods
shall provide Employee with access to and support from Highwoods employees who
will provide guidance to Employee on deadlines by which he must elect COBRA, the
process, methods, and forms to elect COBRA, and to answer questions Employee may
have about the COBRA election and payment processes.


1

--------------------------------------------------------------------------------





(ii)    On March 1, 2021, and on each March 1 thereafter, the Company shall make
a cash payment to Employee equal to the premium to be paid by Employee for one
year of health plan coverage for Employee, Employee’s spouse, and each of
Employee’s dependents that are under 26 years of age, that is the most
commercially reasonable coverage that closely aligns with the health plan
coverage provided to Employee, Employee’s spouse, and Employee’s dependents on
the Retirement Date (as reasonably determined in good faith by the Company in
consultation with Employee, but in no event less than the premium that would
apply if the coverage for such period were provided under COBRA).
Notwithstanding the foregoing, if any of Employee, Employee’s spouse, or
Employee’s dependents is expected to become eligible for Medicare during any
such one-year period, the payment for such period shall be reduced to reflect
that coverage for such individual is intended to continue only through the date
he or she becomes eligible for Medicare. In the event of Employee’s death prior
to the cessation of payments under this Section 1(b)(ii), such payments shall
continue to be made with respect to coverage for Employee’s spouse and each of
Employee’s dependents that are under 26 years of age.
(iii)    Any and all payments made by the Company under subsection (ii) shall be
grossed-up for federal and state tax purposes, with such gross-up being paid at
the same time as the payments described above. If the Company determines that
the benefits provided to Employee under subsection (i) are taxable to the
Employee pursuant to Section 105(h) of the Internal Revenue Code or otherwise,
the Company shall gross-up the taxable value of such benefits for federal and
state tax purposes, with such gross-ups being paid on March 1, 2020 and March 1,
2021, as applicable.
(c)    On the Retirement Date, Highwoods will transfer to Employee the following
motor vehicle:
 
Make:
 
Chevrolet
 
Model:
 
Silverado
 
Body Type:
 
Pickup Truck
 
Year:
 
2015
 
VIN:
 
3GCPCTE02CG292038



Employee takes the vehicle “as-is” without any warranties, express or implied,
as to its condition. The parties agree that the fair market value of the vehicle
as of the Retirement Date is $15,290.00 (using the appraised value of the
vehicle according to the Wake County Revenue Department). Employee understands
that such fair market value will be reflected on Employee’s W-2 for the 2019
calendar year.
(d)    After Employee’s retirement, Highwoods shall continue to provide
Employee, for an indefinite duration, reasonable administrative support to aid
Employee in performing his nonprofit civic activities, including information
technology and marketing administrative support; provided, however, that (i)
such administrative support does not materially interfere with any Highwoods
activities and (ii) Highwoods shall not be required to incur any expenses
related thereto other than routine ordinary expenses for personnel and
technology that Highwoods would reasonably incur regardless of the support
provided to Employee. Highwoods acknowledges and agrees Employee may continue to
refer to Highwoods and to Employee’s roles with Highwoods in the performance of
his nonprofit civic activities. In addition, Highwoods shall continue to provide
Employee with access to information in the Company’s possession regarding his
holdings of outstanding common stock, restricted stock and stock options.
(e)    Full and General Release of Liability: In consideration of this
Agreement, and the promises provided for in Section 2, the sufficiency of which
is hereby acknowledged, Highwoods hereby forever WAIVES, RELEASES, AND
DISCHARGES Employee from any and all liability, actions, claims,


2

--------------------------------------------------------------------------------





demands, or lawsuits in law or in equity which Highwoods may have had, presently
has, or in the future may have, against Employee by reason of any act, omission,
transaction or event from the beginning of time through the date of this
Agreement, including but not limited to those arising out of or relating to
Employee’s employment with Highwoods, provided, however, that Highwoods is not
releasing Employee from any claims arising from facts or circumstances which
Employee has concealed from Highwoods or from any claims arising from any
criminal or fraudulent acts or omissions by Employee. This release, waiver and
discharge applies to any and all claims against Employee, known or unknown,
arising under contract or under federal, state, or local statutory or common
(including civil tort) law, which have been asserted or which could have been
asserted to the maximum extent permitted by law, without limitation or
exception, other than for breach of this Agreement.
It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction, and discharge of any and all doubtful or disputed
claims by Highwoods against Employee, and this Agreement has been signed with
the express intent of extinguishing all claims, obligations, actions, or causes
of action as herein described.
2.    Employee’s Agreements:
(a)    Full and General Release of Liability: In consideration of this
Agreement, and the benefits and promises provided for in Section 1, the
sufficiency of which is hereby acknowledged, Employee hereby forever WAIVES,
RELEASES, AND DISCHARGES Highwoods and all of its current and past insurers,
attorneys, fiduciaries, current and former officers, directors, partners,
employees, agents, successors, assigns, subsidiary and parent companies, and all
other entities affiliated with or related to it, without limitation, exception,
or reservation (collectively, the “Released Parties”), from any and all
liability, actions, claims, demands, or lawsuits in law or in equity which
Employee may have had, presently has, or in the future may have, against any one
or all of the Released Parties by reason of any act, omission, transaction or
event from the beginning of time through the date of this Agreement, including
but not limited to those arising out of or relating to Employee’s employment
with Highwoods. This release, waiver and discharge applies to any and all claims
against Highwoods, known or unknown, arising under contract or under federal,
state, or local statutory or common (including civil tort) law, which have been
asserted or which could have been asserted including, but not limited to, any
and all claims of race, sex, national origin, religious, disability, or age
discrimination, harassment and/or retaliation under Title VII of the Civil
Rights Act of 1964 (as amended), the Civil Rights Act of 1991, the Older Workers
Benefit Protection Act, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Rehabilitation Act, any claims
pursuant to the Family and Medical Leave Act, the Equal Pay Act, the
Occupational Safety and Health Act, the Employee Retirement Income Security Act
(“ERISA”), the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), 42
U.S.C. § 1983, 42 U.S.C. § 1988, any claims of retaliation pursuant to the Fair
Labor Standards Act and/or North Carolina Workers’ Compensation Act, state
statutory and common law, including but not limited to any claims for breach of
contract, tortious interference with business expectancy, outrage, negligent
infliction of emotional distress, defamation, and/or wrongful discharge in
violation of public policy, and any other federal, state, or local laws,
including common law, to the maximum extent permitted by law, without limitation
or exception, other than for breach of this Agreement.
Employee also understands and agrees that this Agreement extinguishes all
claims, whether known or unknown, foreseen or unforeseen, and expressly waives
any rights or benefits under any law or judicial decision that provides in
substance or effect that a general release does not extend to claims that the
creditor does not know or suspect to exist in his favor at the time of executing
the general release.
It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction, and discharge of any and all doubtful or disputed
claims by Employee against the Released Parties, and this


3

--------------------------------------------------------------------------------





Agreement has been signed with the express intent of extinguishing all claims,
obligations, actions, or causes of action as herein described.
Highwoods hereby acknowledges that nothing herein shall be construed in any way
to limit its obligations to indemnify Employee as more fully set forth in
Article IX of the Company’s Amended and Restated Charter, which is attached as
Schedule 2(a). The Company hereby affirms that its obligations to indemnify
Employee to the extent set forth in Article IX of the Company’s Amended and
Restated Charter shall continue after the Retirement Date for an infinite
duration.
(b)    Return of Highwoods’ Property: Employee understands and agrees that on or
before the Retirement Date, he will turn over to Highwoods all originals and all
copies of all lists, files, memoranda, records, reports, credit cards, policies,
handbooks, and other documents or information, whether tangible, on computer or
otherwise, which Employee received from Highwoods which is the property of
Highwoods or which Employee prepared, copied or caused to be prepared or copied,
or otherwise received in connection with Employee’s employment with Highwoods;
provided, however, that Employee may retain the personal mobile device and
laptop computer currently used by Employee in the course of his employment.
Subsequent to the Retirement Date, notwithstanding his retention of such
technology equipment, Employee shall have no access to the Company’s technology
networks and other systems (except Employee shall be permitted continued use of
his ed.fritsch@highwoods.com e-mail account for 45 days subsequent to the
Retirement Date in the manner and subject to the conditions imposed by the
Company’s Chief Information Officer). Any requests for reimbursement of
business-related expenses incurred by Employee during the course of Employee’s
employment must be submitted to Highwoods in accordance with existing policies
and procedures of Highwoods no later than December 31, 2019.
(c)    Confidential Business Information: Employee acknowledges that Employee
knows confidential business information relating to Highwoods and its affiliated
and related entities and their respective operations that is proprietary in
nature, confidential to Highwoods, and not generally known to the public. Such
“confidential business information” includes information, whether obtained in
writing, in conversation, or otherwise, concerning corporate strategy, intent
and plans, business operations, financing, customers and potential customers,
customer leases, pricing, costs, budgets, equipment, the status, scope and terms
of pending negotiations, transactions, contracts and obligations, and corporate
and financial reports. Such confidential and/or trade secret information does
not, however, include information in the public domain unless Employee has,
without authority, made it public. For so long as the information remains
confidential, Employee agrees: (1) not to disclose such information to anyone;
(2) to keep such information confidential; (3) to take appropriate precautions
to maintain the confidentiality of such information; and (4) not to use such
information for personal benefit or the benefit of any customer or competitor of
Highwoods or any other person. If Employee is required to disclose information
pursuant to a court order or other government process or such disclosure is
necessary to comply with applicable law or defend against such claims, then
Employee shall: (a) notify Highwoods promptly before any such disclosure is
made; (b) at Highwoods’ request and expense, take all reasonably necessary steps
to defend against such process or claims; and (c) refrain from opposing
Highwoods’ participation with counsel of its choice in any proceeding relating
to any such court order, other government process or claims.
(d)    Employee Acknowledgements: Employee acknowledges that as of the date
Employee signed this Agreement, Employee: (1) has not suffered a work-related
injury that has not be properly disclosed to Highwoods; (2) has been paid in
full all wages due and owing to Employee for any and all work performed for
Highwoods (except for wages scheduled to be paid to Employee in the next
succeeding payroll period); (3) has not exercised any actual or apparent
authority by or on behalf of Highwoods; (4) to Employee’s knowledge, Employee
has not entered into any agreements, whether written or otherwise, with any of
Highwoods’ employees (current and former) and/or third parties that could
legally bind Highwoods that were


4

--------------------------------------------------------------------------------





beyond the scope of Employee’s authority in his role with Highwoods or which
were wrongfully concealed from Highwoods by Employee.
(e)    Non-Disparagement: Employee agrees that Employee will not make
disparaging statements of any nature whatsoever about Highwoods and/or any of
the Released Parties. Highwoods will not make disparaging statements of any
nature whatsoever about Employee. Each of the parties agrees and acknowledges
that any material violation of or failure to perform the agreements set forth in
this section by the other party shall constitute a breach of this Agreement.
(f)    Non-Interference: Nothing in this Agreement shall interfere with
Employee’s right to file a charge, cooperate or participate in an investigation
or proceeding conducted by the Equal Employment Opportunity Commission, the
North Carolina Department of Labor or any other federal, state or local
regulatory or law enforcement agency. However, the consideration provided to
Employee in this Agreement shall be the sole relief provided to Employee for the
claims that are released by the Employee in this Agreement, and Employee will
not be entitled to recover and agrees to waive any monetary benefits or recovery
against the Company and/or the other Released Parties in connection with any
such charge or proceeding without regard to who has brought such charge or
complaint.
(g)    Non-Competition: Except as otherwise herein, until such time as Employee
no longer holds long-term incentive awards subject to the benefits referenced or
described in Section 1(a) of this Agreement, Employee shall not, at any time
without the prior consent of the Company’s Chief Executive Officer or General
Counsel, engage in the ownership, development, operation, management or leasing
of any commercial office buildings located within any of the metropolitan
statistical areas (as such terms are defined by the U.S. Office of Management
and Budget) enumerated in the attached Schedule 2(g) or within any other city or
county with respect to which the Company hereafter formally announces its
intention to engage in business; provided, however, that the foregoing
prohibition shall not apply to cities or counties where the Company is not
engaged in business on the date of this Agreement and with respect to which the
Company has not formally announced its intention to engage in business within,
and Employee hereafter engages in business prior to any announcement by the
Company of its intention to engage in business there. Notwithstanding the
foregoing, at any time after March 1, 2023, Employee may, in his sole and
absolute discretion, upon at least 30 days’ prior written notice delivered to
the Company, elect to no longer comply with the provisions of this Section 2(g);
provided, however, that upon any such event, the remaining vested portion of any
stock options then held by Employee issued under the Company’s 2009 and 2015
Long-Term Equity Incentive Plans will remain exercisable only for a period of
three months following the date of such notice, after which three-month period
all such then-outstanding options will automatically terminate and be forfeited
by Employee for no consideration.
(h)    Performance of Duties: Employee shall use his best efforts in performing
his assigned job duties through the Retirement Date. This Agreement does not
create a contract of employment between Employee and the Company or otherwise
alter the “at will” employment relationship that exists between Employee and the
Company. This Agreement does not give Employee any right to continue in the
Company’s employment or otherwise limit the Company’s ability to terminate
Employee’s employment or Employee’s ability to terminate his or her employment
at any time and for any or no reason, including prior to the Retirement Date.
Upon the termination of Employee’s employment with the Company for any reason
prior to the Retirement Date, Employee shall forfeit all rights and benefits
under this Agreement. The preceding sentence is not intended to affect rights
and benefits, if any, to which Employee may be eligible under any other
agreement or arrangement with the Company, including but not limited to the
Retirement Plan.
(i)    Forfeiture and Recovery: With respect to any asserted breach of this
Agreement by either party, the complaining party shall deliver notice to the
other party of the facts and circumstances


5

--------------------------------------------------------------------------------





constituting the asserted breach, and such other party shall have forty-eight
(48) hours within which to cure the claimed breach or to desist from the conduct
complained of. Employee acknowledges and agrees that, in any suit or arbitration
brought by the Company to enforce this Agreement, (i) if Employee is found to
have materially breached any provision of this Agreement, or (ii) if Employee
materially breaches a provision of this Agreement, but successfully defends
against liability in such suit or arbitration on the ground that a provision of
this Agreement is unenforceable, then Employee shall forfeit benefits under the
Company’s Retirement Plan, and Highwoods shall be entitled to recover from
Employee any such payments made or benefits provided to Employee pursuant to
this Agreement, seek reimburse from Employee of any costs and attorneys’ fees
Highwoods incurs in connection with obtaining the return or reimbursement of
such payments, and pursue any and all other remedies at law or equity. The
failure of Highwoods to pursue any remedy available to it pursuant to this
section shall not constitute a waiver by Highwoods of its rights hereunder with
respect to such breach or any other breach by Employee or a finding by a court
or arbitrator of unenforceability of any provision of this Agreement.
(j)    Consulting Services: (i) For a two-year period commencing on the
Retirement Date (the “Consulting Period”), Employee shall provide consulting
services to Highwoods in the manner set forth below for $175,000 per year,
payable in arrears on the 1st of each calendar month starting on October 1,
2019.
(ii)    Employee will perform up to 20 hours per month of performing consulting
services for Highwoods upon the reasonable request of an executive officer of
Highwoods. Such requested consulting services are generally expected to be in
the areas of strategic planning, investor relations, corporate governance and
investment activities (such as acquisitions, dispositions and development
projects). Employee shall have discretion in selecting the dates and times it
performs such consulting services throughout the month giving due regard to the
needs of the Company’s business. If Highwoods deems it necessary for Employee to
provide more than 20 hours in any month, Employee is not obligated to undertake
such work until Employee and Highwoods have agreed on a rate of compensation.
(iii)    During the Consulting Period, Employee will be an independent
contractor and not an employee, partner, or co-venturer of, or in any other
service relationship with, Highwoods. The manner in which Employee’s services
are rendered shall be within Employee’s sole control and discretion. During the
Consulting Period, Employee will not be authorized to speak for, represent, or
obligate Highwoods in any manner without the prior express written authorization
from an officer of Highwoods.
(iv)    During the Consulting Period, Highwoods will reimburse Employee for all
actual reasonable and necessary expenditures, which are directly related to the
consulting services. These expenditures include, but are not limited to,
expenses related to travel (i.e., airfare, hotel, temporary housing, meals,
parking, taxis, mileage, etc.), telephone calls, and postal expenditures.
Highwoods will also provide reasonable amounts of administrative support from
current employees of Highwoods to assist Employee in the provision of consulting
services to Highwoods.
(v)    During the Consulting Period, Highwoods will take commercially reasonable
steps to inform Employee if and when any of his activities or any information to
which he is given access constitutes material nonpublic information under the
federal securities laws.
3.    Tax Matters and Indemnification Agreement: Employee expressly acknowledges
that no oral or written representation of fact or opinion has been made to
Employee by Highwoods, any of the Released Parties, or its attorneys regarding
the tax treatment or consequences of any payment made under this Agreement. It
is expressly understood that, except as otherwise provided in this Agreement, to
the extent any liability or responsibility exists for Employee’s federal, state
and local income or other taxes, penalties or interest, such liability or
responsibility rests solely with Employee.


6

--------------------------------------------------------------------------------





The parties intend that amounts payable under this Agreement shall not be
included in Employee’s income for federal, state or local income tax purposes
until the amounts are actually paid or delivered to Employee. This Agreement is
intended to comply with Internal Revenue Code Section 409A or an exemption
thereunder and shall be construed and administered in accordance therewith.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Code Section 409A or an applicable exemption. Payments under this Agreement are
intended to qualify to the maximum extent applicable for the short-term deferral
exception and the involuntary severance exception to application of Code Section
409A and shall be interpreted consistently with the requirements of Code Section
409A and the short-term deferral exception and involuntary severance exception
thereto. References herein to termination or separation from employment shall
mean separation from service within the meaning of Code Section 409A and
guidance thereunder. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to Employee in connection with his termination
of employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Code Section 409A and Employee is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of his termination of employment or, if earlier, on
Employee’s death. The aggregate of any payments that would otherwise have been
paid before such date shall be paid to Employee in a lump sum on such date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.
Employee agrees to indemnify and hold harmless Highwoods and/or the Released
Parties in connection with any liability incurred by Highwoods in connection
with any tax or taxes for which Employee is responsible. Similarly, Highwoods
agrees to indemnify and hold harmless Employee in connection with any liability
incurred by Employee in connection with any tax or taxes for which Highwoods is
responsible. Highwoods also agrees to indemnify and hold harmless Employee in
connection with any liability incurred by Employee in connection with any tax or
taxes resulting from the COBRA coverage payments provided for in Section
1(b)(i).
4.    Voluntary Nature of Agreement and Advice of Counsel: Employee acknowledges
that Employee (a) has read this Agreement and understands its terms, (b) signs
the Agreement voluntarily of Employee’s own free will, without coercion or
duress, and with full understanding of the significance and binding effect of
the Agreement, (c) is hereby advised to consult with an attorney before signing
this Agreement, and (d) acknowledges that Employee has had an opportunity to
review this Agreement with an attorney prior to execution.
5.    Consideration Period and Revocation: Employee received this Agreement on
September 5, 2019. Employee has twenty-one (21) calendar days from the date
Employee received the Agreement within which to consider the Agreement, although
Employee may return it sooner if desired. Employee may revoke the Agreement, by
delivering a written notice of revocation to Jeffrey D. Miller, Executive Vice
President, General Counsel and Secretary, Highwoods Properties, Inc., 3100
Smoketree Court, Suite 600, Raleigh, North Carolina 27604, within seven (7)
calendar days after Employee signs the Agreement. In the absence of a
revocation, this Agreement will become effective and enforceable on the eighth
(8th) calendar day following the date Employee signs the Agreement.
6.    Cooperation: Employee agrees that, for a two-year period after his
Retirement Date, upon reasonable request by Highwoods, Employee will participate
in the investigation, prosecution, or defense of any matter involving Highwoods,
any of the other Released Parties, or any other matter that arose during
Employee’s employment, provided Highwoods shall compensate Employee for the
reasonable value of the time required for such participation, and shall
reimburse Employee for any reasonable travel and out-of-


7

--------------------------------------------------------------------------------





pocket expenses incurred in providing such participation at its request, the
purpose of which reimbursement is to avoid cost to Employee and not to influence
Employee’s participation.
7.    Notices: Notices required or permitted under this Agreement shall be
deemed sufficiently given if delivered by overnight courier and/or email as
follows:
 
If to Employee:
 
Edward J. Fritsch
Raleigh, NC 27609
Email:


 
 
 
 
 
If to Highwoods:
 
c/o Jeffrey D. Miller, General Counsel
3100 Smoketree Court, Suite 600
Raleigh, North Carolina 27604
Email:





8.    Arbitration: Except for suits initiated by the Company to enjoin a breach
by Employee related to prohibited disclosures or competitive activities as
proscribed in subparagraphs 2(c) and 2(g) hereinabove, which the Company may
bring in an appropriate court, all other claims, disputes, and controversies
arising out of this Agreement or the parties’ relationship and employer and
employee or former employer and former employee shall be resolved exclusively by
binding arbitration. In such a proceeding, there shall be only one arbitrator,
who shall be selected by the mutual agreement of the parties, and the decisions
of the arbitrator shall be final and binding as to both the Company and
Employee. Judgment may be entered on the arbitrator’s decision in any court
having competent jurisdiction. This arbitration agreement shall be governed by
the Federal Arbitration Act, 9 U.S. C. §1 et seq. The direct expense of the
arbitration shall be borne by Employer but each party will bear its own expenses
and legal fees. The arbitration shall be held in the City of Raleigh, North
Carolina. Either party may appeal the arbitrator’s decision to a court in
accordance with the appeal procedures of the Federal Arbitration Act 9 U.S. C.
§1 et seq.
9.    Binding Effect; Entire Agreement; Severability: This Agreement will be
binding upon Employee and his heirs, administrators, representatives, executors,
successors and assigns, and will inure to the benefit of the Company and its
successors and assigns. This Agreement contains the entire agreement between and
among the parties and cannot be modified in any respect in the future except in
a writing signed by the parties hereto. It is expressly understood to be the
intent of the parties hereto that the terms and provisions of this Agreement are
severable and if, at any time in the future or for any reasons, any term or
provision in this Agreement is declared unenforceable, void, voidable, or
otherwise invalid, the remaining terms and provisions shall remain valid and
enforceable as written.
10.    Governing Law: The terms and provisions of this Agreement shall be
interpreted and enforced under the substantive law of the State of North
Carolina, to the extent state law applies, and under federal law, to the extent
federal law applies.
11.    Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together one and the same Agreement. Any party to this
Agreement may execute this Agreement by signing any such counterparts.
12.    Attorney Fees: In any dispute hereunder that is resolved through legal
proceedings, reasonable attorneys’ fees and expenses shall be awarded to the
prevailing party.


8

--------------------------------------------------------------------------------





13.    Termination of Amended and Restated Executive Supplemental Employment
Agreement: Each of the parties hereto acknowledges that the Amended and Restated
Executive Supplemental Employment Agreement, effective as of February 12, 2013,
by and between, Highwoods and Employee (the “Prior Agreement”), shall
automatically terminate as of the Retirement Date, and that none of the
provisions of the Prior Agreement shall survive or be deemed to survive the
Retirement Date in any respect.




9

--------------------------------------------------------------------------------






IMPORTANT: YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE BEEN HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. YOU ACKNOWLEDGE AND
AGREE THAT YOU HAVE BEEN ADVISED THAT THIS AGREEMENT IS A BINDING LEGAL
DOCUMENT. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL OF THE PROVISIONS OF THIS AGREEMENT AND THAT YOU HAVE VOLUNTARILY
AND KNOWINGLY SIGNED THE AGREEMENT.
PLEASE READ CAREFULLY, THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.


IN WITNESS WHEREOF, the parties have executed this Agreement.




 
 
 
 
 
 
/s/ Edward J. Fritsch
 
 
 
Edward J. Fritsch
 
 
 
Date: September 5, 2019



 
 
HIGHWOODS PROPERTIES, INC.
 
 
By: 
/s/ Jeffrey D. Miller
 
 
 
Jeffrey D. Miller
 
 
 
Executive Vice President, General Counsel and Secretary
 
 
 
Date: September 5, 2019





10

--------------------------------------------------------------------------------






Schedule 2(a)


ARTICLE IX


Indemnification


The Corporation shall indemnify directors, officers, agents and employees as
follows: (a) the Corporation shall indemnify its Directors and officers, whether
serving the Corporation or at its request any other entity, to the full extent
required or permitted by the Maryland Corporations and Associations Article now
or hereafter in force, including the advance of expenses under the procedures
and to the full extent permitted by law and (b) the Corporation shall indemnify
other employees and agents, whether serving the Corporation or at its request
any other entity, to such extent as shall be authorized by the Board of
Directors or the Corporation’s Bylaws and be permitted by law. The foregoing
rights of indemnification shall not be exclusive of any other rights to which
those seeking indemnification may be entitled and shall continue as to a person
who has ceased to be a director, officer, agent or employee and shall inure to
the benefit of the heirs, executors and administrators of such a person. The
Board of Directors may take such action as is necessary to carry out these
indemnification provisions and is expressly empowered to adopt, approve and
amend from time to time such Bylaws, resolutions or contracts implementing such
provisions or such further indemnification arrangements as may be permitted by
law. No amendment of these Amended and Restated Articles of Incorporation of the
Corporation shall limit or eliminate the right to indemnification provided
hereunder with respect to acts or omissions occurring prior to such amendment or
repeal.








Schedule 2(g)


Atlanta MSA
Charlotte MSA
Greensboro-High Point MSA
Nashville MSA
Memphis MSA
Orlando MSA
Pittsburgh MSA
Raleigh MSA
Richmond MSA
Tampa MSA




11